 100304 NLRB No. 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Member Cracraft agrees with her colleagues' analysis and conclusions withregard to Palenstine Turner (concerning her first request for revocation), Joe
Vaughn, Edward Skinner, and Roy Schwartztrauber. However, in the absence
of exceptions to the judge's 8(b)(1)(A) and (2) violation findings concerning
the Respondent's treatment of the revocation requests of Eugene Runnels,
Danny Stubbs, Barbara Moore, Brenda Long, Joe Eldon Lingo, Jeff Dill, and
Palestine Turner's second request, Member Cracraft would not address those
findings.2The checkoff authorization is a form that states it authorizes the ``Em-ployer to deduct from [the signer's] wages any initiation fees and monthly
dues'' and that it remains in effect, unless and until revoked, for a period of
1 year from the date executed or the termination of the collective-bargaining
agreement between the Employer and the Respondent. The authorization also
provides that it automatically renews from year to year, ``unless written notice
of revocation is given by [the signer] to the Company and the Financial Sec-
retary of the [Respondent] by registered mail, return receipt requested, not
more than twenty (20) days and not less than ten (10) days prior to the termi-
nation of the applicable collective-bargaining agreement between the Company
and the [Respondent], whichever occurs sooner.''3See NLRB v. Postal Service, 833 F.2d 1195 (6th Cir. 1987); NLRB v. Post-al Service, 827 F.2d 548 (9th Cir. 1987).4Metropolitan Edison Co. v. NLRB, 460 U.S. 693, 708 (1983).5In Lockheed the Board left open the question of how its waiver rule wouldapply in the context of a lawful union-security clause. Because the union-secu-
rity clause contained in the collective-bargaining agreement between the Em-
ployer and the Respondent, by its terms, does not apply in Arkansas, the Lock-heed test is applicable.International Woodworkers of America, AFL±CIO,and its Local 5-15 (Weyerhaeuser Company)
and Palestine Turner. Case 26±CB±2651August 15, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
RAUDABAUGHOn January 29, 1991, Administrative Law JudgeDavid S. Davidson issued the attached decision. The
General Counsel filed exceptions and a supporting
brief, and the Respondent filed a brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions1to the extent that they are consistent with ourdecision, and to adopt his recommended Order as
modified.1. The stipulated record reflects that between Apriland November 1989, 10 unit employees sent letters to
the Respondent attempting to resign their union mem-
bership and to revoke their dues-checkoff authoriza-
tions. On receipt of the employees' letters, the Re-
spondent accepted all but one employee's resignation
from membership; however, it denied all their checkoff
revocation requests as either untimely or improper.The judge examined the language of the checkoffauthorizations2in light of the Board's decision in Ma-chinists Local 2045 (Eagle Signal), 268 NLRB 635(1984), and found that the authorizations were not a
quid pro quo for union membership and, therefore, that
the employees' resignations from membership did not
have the effect of automatically revoking their check-
off authorizations. Accordingly, he found that the at-
tempted revocations that were rejected as untimely,
i.e., those of employees Joe Vaughn and Edward Skin-
ner and the first revocation attempt by Palestine Turn-er, were ineffective and that the Respondent did notviolate the Act by receiving and retaining dues
checked off from those employees' wages despite their
resignations from the Respondent.In Electrical Workers IBEW Local 2088 (LockheedSpace Operations), 302 NLRB 322 (1991), whichissued after the judge's decision, the Board acknowl-
edged judicial criticism of the Eagle Signal analysis3and set forth a new test for determining the effect ofan employee's resignation from union membership on
that employee's dues-checkoff authorization. The
Board in Lockheed found that an employee may volun-tarily agree to continue paying dues pursuant to a
checkoff authorization even after resignation of union
membership. In fashioning a test to determine whether
an employee has in fact agreed to do so, the Board
took into account fundamental policies under the Act
guaranteeing employees the right to refrain from be-
longing to and assisting a union, as well as the prin-
ciple set forth by the Supreme Court that waiver of
such statutory rights must be clear and unmistakable.4In order to give full effect to these fundamental labor
policies the Board stated that it would:construe language relating to a checkoff author-ization's irrevocabilityÐi.e., language specifying
an irrevocable duration for either 1 year from the
date of the authorization execution or on the expi-
ration of the existing collective-bargaining agree-
mentÐas pertaining only to the method by whichdues payments will be made so long as dues pay-ments are properly owing. We shall not read it as,by itself, a promise to pay dues beyond the term
in which an employee is liable for dues on some
other basis. Explicit language within the checkoff
authorization clearly setting forth an obligation to
pay dues even in the absence of union member-
ship will be required to establish that the em-
ployee has bound himself or herself to pay the
dues even after resignation of membership. [Foot-
note omitted; emphasis in original.]5Applying the analysis of Lockheed to the instantcase, we find that the dues-checkoff authorizations
signed by the employees did not obligate them to pay
dues after resignation from union membership. As in
Lockheed, all that the employees here authorized wasthe deduction of ``initiation fees and monthly dues.''
They did not clearly authorize the continuation of this
deduction after they had resigned from union member-
ship. We therefore find that the resignations of Turner 101WOODWORKERS (WEYERHAEUSER CO.)6See fn. 1, supra. Some employees failed to address their letters to the Re-spondent's financial secretary and addressed them to the Respondent's presi-
dent or ``to whom it may concern.'' Some employees sent their letters by reg-
ular mail. The Respondent's responses to each employee indicate that all of
the letters were received.7Lockheed, supra.8Ibid.9The record contains some letters copied to an unidentified ``Nancy Stone''and, in fact, the Employer may have received copies of all the Respondent's
letters. However, the General Counsel bears the burden of producing this evi-
dence and, in its absence, we find no 8(b)(2) violation.10Schwartztrauber's letter states:In accordance with the union, IWAÐLocal 5-15, By-Laws and Con-
stitution, I have the right to withdraw from the bargaining unit ``not
more than 20 days and not less than 10 days prior to expiration of each
term of one year.'' I am requesting this withdrawal effective imme-
diately. The expiration of this one year term will be Aug. 22, 1989.11Our decision should not be construed as a statement that any wording anemployee may use to attempt to resign from a union or to halt checkoff will
be regarded as sufficient to convey that intent. The Board will not stretch lan-
guage to infer a resignation or revocation where the language used cannot rea-
sonably be interpreted as conveying such an intent.(her first request), Vaughn, and Skinner from the Re-spondent were sufficient to revoke their dues-checkoff
authorizations, and that the Respondent violated Sec-
tion 8(b)(1)(A) by continuing to receive and retain
dues checked off from their wages after their resigna-
tions.2. The judge also examined the checkoff revocationrequests of employees which were deemed timely but
which the Respondent nevertheless rejected for failure
to comply with certain revocation procedures.6Thejudge found that the procedures outlined are ministerial
and that employees Eugene Runnels, Danny Stubbs,
Barbara Ann Moore, Brenda Long, Joe Eldon Lingo
Jr., Jeff Dill, and Turner (by her second request) effec-
tively revoked their checkoff authorizations and that
the Respondent violated Section 8(b)(1)(A) and (2) by
failing to give effect to their revocations. Although we
agree that the Respondent violated Section 8(b)(1)(A)
with respect to these employees, we do so on the basis
that, as in Lockheed, the employees' resignations fromunion membership, effectively revoked their dues-
checkoff authorizations.Further, contrary to the judge, we find that the Re-spondent violated Section 8(b)(2) only with respect to
employees Turner and Skinner. In order to prove an
8(b)(2) violation, the General Counsel must allege and
offer evidence that the Respondent engaged in an af-
firmative act to cause the Employer to continue to de-
duct dues from an employee, postresignation.7Lettersfrom the Respondent to Turner (in response to her first
request) and Skinner, accepting their resignations but
refusing their checkoff revocation requests, are clearly
marked ``cc: Weyerhaeuser.'' These letters are suffi-
cient to establish ``a causal connection between the
Employer's continued transmission of dues to the Re-
spondent and some action by the Respondent that
prompted this.''8There is no such evidence in therecord pertaining to the other employees and, therefore,
we do not find a violation of Section 8(b)(2) in those
instances.93. Contrary to the judge, we find that the Respond-ent violated Section 8(b)(1)(A) by continuing to give
effect to employee Roy Schwartztrauber's checkoff au-
thorization. The judge found that Schwartztrauber's let-
ter to the Respondent ``displayed evident confusion,
requesting withdrawal from the `unit' rather than from
the `Union''' and that it ``did not mention revocationof his checkoff authorization although it seems toquote from the checkoff authorization form by its ref-
erence to the Union's By-Laws and Constitution.''10He found that because Schwartztrauber's letter did not
clearly convey a request to revoke his checkoff author-
ization, the Respondent did not violate the Act as to
him. We find, however, that Schwartztrauber's letter
was sufficient to express his intent to resign from the
Respondent and his desire to revoke his checkoff au-
thorization. Applying Lockheed, we accordingly findthat his resignation was sufficient to terminate his
dues-checkoff authorization. Further, although we
agree with the judge that it is not too much of a bur-
den on an employee to require that he make a revoca-
tion requestÐor a resignationÐclear, we find that
Schwartztrauber's letter, by its references to the bylaws
and constitution, time limits, and date of expiration,
was sufficiently comprehensible as a resignation and
checkoff revocation.11ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Inter-
national Woodworkers of America, AFL±CIO, and its
Local 5-15, its officers, agents, and representatives,
shall take the action set forth in the recommended
Order as modified.1. Add to paragraph 2(a) the names Joe Vaughn, Ed-ward Skinner, and Roy Schwartztrauber.2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
receive or retain, or cause dues to bewithheld, from the wages of employees who have ef-
fectively revoked their authorizations for dues to be
checked off. 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
reimburse or refund to Palestine Turner,Eugene Runnels, Danny Stubbs, Barbara Moore, Bren-
da Long, Joe Eldon Lingo Jr., Jeff Dill, Joe Vaughn,
Edward Skinner, and Ray Schwartztrauber the dues un-
lawfully collected from them for the period following
their effective revocation of their dues-checkoff author-
izations as set forth in the remedy section of the deci-
sion.INTERNATIONALWOODWORKERSOF
AMERICA, AFL±CIO, ANDITS
LOCAL5-515Donna Osborne Griffin, Esq., for the General Counsel.Chad Farris, Esq. (Youngdahl, Trotter, McGowan & Farris),of Little Rock, Arkansas, for the Respondent.DECISIONSTATEMENTOFTHE
CASEDAVIDS. DAVIDSON, Administrative Law Judge. Thecharge in this case was filed on December 12, 1989, by Pal-
estine Turner, an individual, and the complaint issued on Jan-
uary 24, 1990, alleging that Respondent violated Section
8(b)(1)(A) and (2) of the Act by causing Weyerhaeuser Com-
pany to continue to deduct union dues from the wages of
certain employees who had effectively resigned their mem-
berships in Respondent. Respondent in its answer denies the
commission of any unfair labor practices.On June 5, 1990, the parties entered into a stipulationwaiving the right to a hearing and requesting that the pro-
ceeding be transferred to an administrative law judge for the
purpose of making findings of fact and conclusions of law
and issuing a Decision and Order based on the stipulation
and exhibits attached thereto.On the basis of the stipulation and the exhibits, which theparties have agreed shall constitute the entire record in this
case, and after consideration of the briefs filed by counsel for
the General Counsel and the Respondent, I make the follow-
ingFINDINGSOF
FACTI. JURISDICTIONAt all times material, Weyerhaeuser Company (Employer),a corporation, has operated a pulp and paper mill at Moun-
tain Pine, Arkansas, where it annually ships and receives
products, goods, and materials valued in excess of $50,000
directly to and from points located outside the State of Ar-
kansas. I find that the Employer is an employer engaged in
commerce within the meaning of Section 2(2), (6), and (7)
of the Act and Respondent (Union) is a labor organization
within the meaning of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The Facts1. The agreement between the partiesSince March 1, 1988, the Union has been the exclusivecollective-bargaining representative of employees in a unit
including the production and maintenance employees at the
Employer's Mountain Pine, Arkansas mill and employees at
several other locations in Oklahoma and Arkansas. There are
approximately 1800 employees in the bargaining unit of
whom approximately 600 are at the Mountain Pine facility.
The parties have a collective-bargaining agreement which is
effective from March 1, 1988, to March 1, 1991.Article IV, section 1 of the collective-bargaining agree-ment provides with respect to checkoff of union dues as per-
tinent:The Company, on receipt of written authorization froma permanent employee, shall deduct from the pay of
such employee the initiation fee and monthly dues (or
equivalent thereof) in accordance with the amounts
specified in writing to the Company by an authorized
Union official. The amount deducted, together with a
list of employees involved, will be remitted monthly to
the Financial Secretary of the Local Union.Pursuant to this provision the Employer deducted monthlydues from unit employees' wages and remitted them to the
Union in accordance with checkoff authorizations voluntarily
signed by employees which contain the following pertinent
terms:I hereby authorize my Employer to deduct from mywages any initiation fees and monthly dues authorized
by the Union in accordance with its by-laws and remit
same to the Financial Secretary of the Union.This authorization shall remain in effect unless, anduntil, revoked by me as hereinafter provided and shall
be irrevocable for a period of one (1) year from the
date hereof or until the termination of the collective
bargaining agreement between the Company and the
Union, whichever occurs sooner.I further agree and direct that this authorization shall beautomatically renewed for successive periods of one (1)
year and shall be irrevocable during each such renewal
period, unless written notice of revocation is given by
me to the Company and the Financial Secretary of the
Union by registered mail, return receipt requested, not
more than twenty (20) days and not less than ten (10)
days prior to the termination of the applicable collec-
tive-bargaining agreement between the Company and
the Union, whichever occurs sooner.Employees who chose to join the Union signed the follow-ing pledge which appears on the reverse side of the dues-au-
thorization card:I, lllllll, sincerely promise of my own freewill to abide by the constitution and by-laws of this 103WOODWORKERS (WEYERHAEUSER CO.)1Vaughn's letter and some of those sent by others are undated. While pho-tocopies of the envelopes in which they were sent were included as part of
the stipulation, in most cases it is impossible to read the dates of the post-
marks.2Schwartztrauber is incorrectly identified as Schwartzburger in the stipula-tion.Union and to the will of the majority, I will not dis-criminate against a fellow member regardless of race,
nationality, or religion. I will assist all members toward
obtaining the highest wage and best working conditions
possible. I will not go through any picket line estab-
lished against an employer to maintain or better wages
or conditions. I further promise I will endeavor to get
all woodworkers to become members of this Union. I
promise to observe and keep all the above as long as
I remain a member of the International Woodworkers of
America.The collective-bargaining agreement also contains a union-security provision which by its terms is not applicable in any
State where prohibited by law. The parties agree that Arkan-
sas is such a State.2. The attempts to terminate dues deductionsIn the 6-month period preceding the filing of the charge,Palestine Turner and seven other employees resigned from
union membership and tried to revoke their dues-checkoff
authorizations. All except Barbara Ann Moore mailed their
requests by certified mail. In addition, two other employees
wrote letters concerning their membership or representation
but did not specifically request revocation of their checkoff
authorizations. Respondent did not notify the Employer to
stop deducting dues for any of these employees, and the Em-
ployer continued to deduct dues from their pay.a. Palestine TurnerPalestine Turner signed an authorization card and themembership pledge on December 6, 1985. On August 31,
1989, the Union received from Turner a written request sent
to ``to whom it concern'' at its DeQueen, Arkansas address.In it Turner asked to withdraw from union membership and
stop the deduction of union dues from her paycheck. On
September 1, Union Financial Secretary Elliot wrote Turner
that her request to terminate her membership was accepted,
but that her request to have her dues checkoff stopped was
denied as untimely.On November 17, 1989, Turner sent another letter simi-larly addressed in which she again requested resignation
from the Union and termination of the checkoff of union
dues. On November 27, 1989, Union President Tharp replied
that her resignation was accepted, but that ``your request to
have your dues check-off stopped is considered improper.''b. Joe VaughnJoe Vaughn's request was addressed to the Union.1UnionPresident Tharp replied by letter of April 13, 1989, accepting
Vaughn's withdrawal from membership but denying the re-
quest to stop checkoff of dues because it was untimely.c. Eugene RunnelsEugene Runnels addressed his request to the Union. Byletter of June 8, Union Financial Secretary Elliot replied, ac-
cepting his request to withdraw his membership but rejectinghis dues request because it was not addressed to the financialsecretary. Runnels' request was timely.d. Danny StubbsDanny Stubbs addressed his request to the union presidentand asked to discontinue his union membership and to have
deduction of his ``monthly union dues'' stopped. On August
10, Financial Secretary Elliot replied by letter that the Local
Union would accept his request to withdraw his membership
but that his dues request was sent improper and could not
be accepted. Stubbs' request was timely but was rejected be-
cause it was addressed to the Local president.e. Barbara Ann MooreBarbara Ann Moore wrote to Financial Secretary Elliotasking that her ``contract'' with the Union be terminated and
that withholding of ``my union dues'' be stopped. On Sep-
tember 13, Elliot replied accepting her request to withdraw
from membership in the Union but rejecting her request to
stop her dues checkoff because it was not sent by certified
mail. Moore's request was timely.f. Brenda LongOn September 27, Brenda Long sent a letter addressed tothe Union. In it she resigned from the Union and stated that
``no union dues are to be withheld from my check again.''
On October 10, President Tharp replied that the Union would
accept her withdrawal from membership but that her request
to have your dues stopped was improper. Long's request wastimely but was rejected because it was not addressed to the
financial secretary.g. Joe Eldon Lingo Jr.On October 16, Joe Eldon Lingo Jr. addressed a letter tothe Union resigning from the Union and asking the Union to
stop withholding dues from his paycheck. On October 23,
President Tharp accepted Lingo's resignation, but rejected his
request to stop withholding dues because it was not ad-
dressed to the financial secretary. Lingo's request was time-
ly.h. Edward SkinnerOn October 27, 1989, Edward Skinner wrote the financialsecretary of the Union asking to withdraw his membership
and to ``stop withholding the dues from my paycheck.'' On
November 8, Elliot wrote Skinner, accepting his resignation
but rejecting his request to terminate dues checkoff because
it was untimely.i. Roy SchwartztrauberOn August 7, Roy Schwartztrauber2sent a letter in memo-randum form by certified mail to the financial secretary. The
memorandum was captioned ``Re: Withdrawal from Union.''
It stated:In accordance with the union, IWA - Local 5-15, By-Laws and Constitution, I have the right to withdraw
from the bargaining unit ``not more than 20 days and 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3A copy of Dill's letter in which the quoted language appears is attachedto the stipulation as an exhibit. The stipulation states that Dill requested with-
drawal of his union membership but did not mention revocation of his monthly
dues in his letter to the Union. The parties also stipulated that the Union re-
jected his request because while timely it did not refer to revocation of his
dues authorizations.4See also Postal Service, 279 NLRB 40 (1986), enf. denied 827 F.2d 548(9th Cir. 1987); Postal Service, 280 NLRB 1439 (1986), enf. denied 833 F.2d1195 (6th Cir. 1987); Food & Commercial Workers Local 425 (HudsonFoods), 282 NLRB 1413 (1987); Auto Workers Local 128 (Hobart Corp.), 283NLRB 1175 (1987); Hearst Corp., 281 NLRB 764 (1986).5Auto Workers Local 128 (Hobart Corp.), 283 NLRB 1175 (1987).6See Sales, Service, and Allied Workers Union (Capitol-Husting Co.), 235NLRB 1264 (1978).not less than 10 days prior to expiration of each termof one year.'' I am so requesting this withdrawal effec-
tive immediately. The expiration of this one year term
will be Aug. 22, 1989.On August 10, Elliot replied ``that the Local Union cannotaccept your request as sent.'' Schwartztrauber's request was
rejected because he requested withdrawal from the bargain-
ing unit and did not mention revoking his dues-checkoff au-
thorization.j. Jeff DillOn November 15, Jeff Dill wrote President Tharp statingthat he wanted ``out of the Union as of December.'' He did
not specifically request withdrawal of his checkoff authoriza-
tion but after stating his reasons for wanting to terminate his
membership he added that he didn't ``want to pay for `noth-
ing.''' On November 27, Tharp replied that the Union would
accept his request to terminate his membership immediately,
but that ``your request to have your dues check-off stopped
is considered improper.''3Dill's request was timely but wasrejected because his letter did not make reference to revoca-
tion of his checkoff authorization.3. Other checkoff revocationsDuring 1989, 15 other employees requested revocation oftheir checkoff authorizations complying with all the require-
ments set forth in the authorization cards. All 15 requests
were honored, and the Union stopped dues deductions for
these employees who also did not pay dues by any other
means. At least three other employees in 1989 withdrewfrom union membership but permitted monthly dues to be
deducted and paid to the Union.B. ConclusionsThe complaint alleges that the Union violated Section8(b)(2) and (1)(A) of the Act by causing the Employer to
continue to deduct union dues from the wages of employees
who had resigned from union membership. Counsel for the
General Counsel contends that the dues being checked off
were a quid pro quo for union membership and that when
an employee resigned from the Union, the resignation by op-
eration of law revoked his or her checkoff authorization.
Counsel for the General Counsel contends in the alternative
that an employee's request to revoke a checkoff authorization
was valid even if not addressed specifically to the Union's
financial secretary or if it was sent by ordinary mail.Respondent contends that the monthly dues were not aquid pro quo for union membership, that the checkoff author-
izations were not automatically revoked when the employees
resigned from the Union, and that all the terms of the author-
izations should be enforced.In Machinists Local 2045 (Eagle Signal), 268 NLRB 635(1984),4the Board stated:It is established Board law that a dues-checkoff author-ization, or wage assignment as it is called in this case,
is a contract between an employee and his employer
and that a resignation of union membership ordinarily
does not revoke a checkoff authorization. However, a
resignation will, by operation of law, revoke a checkoff
authorization, even absent a revocation request, where
the authorization itself makes payment of dues a quid
pro quo for union membership. This is so whether or
not the resignation is made during the period for rev-
ocation set forth in the authorization itself. [Footnotes
omitted.]The issue to be decided initially is whether the checkoffauthorizations signed by the employees in this case make the
payment of dues a quid pro quo for union membership. As
set forth above, the collective-bargaining agreement provides
that the Employer shall deduct from the pay of employees
who have signed authorizations ``the initiation fee and
monthly dues (or equivalent thereof) in accordance with the
amounts specified in writing to the Company by an author-
ized Union official.'' The checkoff authorization which em-
ployees signed provides for deduction of ``any initiation fees
and monthly dues authorized by the Union in accordance
with its by-laws.''The reference in the checkoff provision of the collective-bargaining agreement to the ``equivalent'' of monthly dues
is reflected in the union-security provision of the agreement
which provides that all employees shall be required as a con-
dition of employment to pay regular monthly dues and initi-
ation fees or amounts of money equivalent thereto as a serv-
ice charge. By its terms the union-security provision does not
apply in Arkansas, and therefore the contract does not re-
quire employees in Arkansas to pay service charges. How-
ever, voluntary payment of service charges is not unlawful.Although Eagle Signal arose in a right-to-work State, itsholding is not limited to cases arising in States with right-
to-work laws.5If this case had arisen among the bargainingunit employees in Oklahoma instead of among the employees
in Arkansas, the checkoff authorizations would remain effec-
tive with respect to the equivalent of dues until timely re-
voked.6In the terms of the Eagle Signal analysis, the collec-tive-bargaining agreement reference to the equivalent of
monthly dues and the absence of the words ``Union'' or
``membership'' as modifiers of the term ``monthly dues'' in
the checkoff authorization support the conclusion that the
dues referred to in the authorization included membership
dues and their equivalent. Therefore, the payment of dues by
Oklahoma employees pursuant to the checkoff authorization
would not be viewed as a quid pro quo for union member-
ship.I conclude that there is no reason to construe the checkoffauthorization differently for the Arkansas employees than for
the Oklahoma employees. While no Arkansas employee was
obligated to pay a service charge after resigning from the
Union, it was not unlawful for employees to do so, nor was 105WOODWORKERS (WEYERHAEUSER CO.)7Capitol-Husting Co., supra.8Telephone Traffic Union Local 212 (New York Telephone), 278 NLRB 998(1986); Auto Workers Local 128 (Hobart Corp.), 283 NLRB 1175 (1987).While these cases involve failure to follow requirements for withdrawing from
membership rather than from checkoff, they were decided on the assumption
that the restrictions on the manner of resignation were lawful.it unlawful for employees to have service charges checkedoff from their pay.7The checkoff provision of the agreementand the checkoff authorization forms used were the same for
all employees in the bargaining unit, and three Arkansas em-
ployees who resigned from the Union continued to have dues
deducted from their pay, insofar as appears, without protest.
Thus, in the context of the contract provisions and their ap-
plication to the bargaining unit as a whole, I find that bar-
gaining unit employees, including those at the Mountain Pine
facility, authorized the employer to deduct dues from their
wages which were not a quid pro quo for union membership.Contrary to the contentions of the General Counsel, requir-ing continued deductions pursuant to the checkoff authoriza-
tion does not impair the employees right to resign from the
Union as upheld in Pattern Makers League v. NLRB, 473U.S. 95 (1985), and the continuation of deductions pursuant
to the checkoff authorizations is not unlawful unless the dues
deducted are a quid pro quo for union membership. Continu-
ation of checkoff does not cause an employee to suffer the
full burden of union membership because acceptance of the
employee's resignation from union membership relieves the
employee of all obligations of union membership; the obliga-
tion which remains is not an obligation of membership but
one which the employee assumed in signing checkoff author-
ization.While the membership pledge form appears on the reverseside of the dues-checkoff authorization form, its placement
does not establish that dues are a quid pro quo for union
membership. Its mere presence on the reverse of the checkoff
form does not establish that employees were required to sign
both or that they were considered parts of the same trans-
action.Accordingly, I find that employees were bound by the pro-vision of the checkoff authorizations which restricted the pe-
riod during which they could revoke them. Therefore, I find
that the Respondent Union did not violate the Act when it
refused to honor the initial attempt by Palestine Turner and
the attempts by Vaughn and Skinner, all of which were un-
timely, to revoke their authorizations.All of the other attempted revocations were made duringthe period provided in the authorizations. Turner's second at-
tempt and the attempts of Runnels, Stubbs, Long, and Lingo
were rejected because they were not addressed to the union
financial secretary as required by the provisions of the check-
off authorization. Moore's attempt was rejected because it
was not sent by certified mail.Counsel for the General Counsel contends that these re-quirements are ministerial details and that the failure to fol-
low them should not be sufficient to negate the employees'
expressed requests to revoke their authorizations. Respondent
contends that these requirements are necessary to effective
administration of the Union which requires that structure and
the separate responsibilities of each of the officers be ob-
served. Respondent argues that the requirements for proper
revocation may not be ``flippantly'' disregarded.All of the letters, whether addressed to the financial sec-retary, the Union, the president, or ``to whom it may con-
cern'' at the Union's post office address were received and
answered by the Union. In the cases of Runnels, Stubbs, and
Turner's first letter, Financial Secretary Elliot signed the let-ters rejecting the revocation requests despite the fact thatnone were addressed specifically to him and the first two
were rejected because they were not addressed to the finan-
cial secretary.There is no indication that these requests were deliberatelyor flippantly misdirected. From inspection of the copies of
the requests attached to the stipulation, one could only con-
clude that the requests represented the best efforts of rank-
and-file employees to accomplish the desired objective. Nor
does it appear that administration of the Union was in any
significant way impaired by the misdirection of the letters.
It is difficult to understand how either administrative ineffi-
ciency or a blurring of official responsibilities would follow
from requiring the president or whoever opened the mail di-
rected generally to the ``Union'' to refer the requests to the
financial secretary. The fact that he replied to three of the
requests indicates that the misdirection was more of a pretext
than a reason for denying them.With respect to Moore's failure to send her letter by cer-tified mail, not only was the letter received, but the Union
did not insist on literal compliance with the terms of the
checkoff authorization, which require that a request for rev-
ocation be sent by registered mail. In any event, as the re-
quest was received, the Union was not impeded in any way
by Moore's failure to utilize certified or registered mail.I find that the requirements that the requests be directedto the financial secretary and sent by registered mail were
ministerial and that the failure of the employees to address
their requests specifically to him or to utilize registered mail
did not invalidate them.8Accordingly, I find that employeesRunnels, Stubbs, Moore, Long, Lingo, and Turner (second
request) effectively revoked their checkoff authorizations and
that Respondent violated Section 8(b)(1)(A) and (2) of the
Act by causing the Employer to continue to withhold dues
from their wages.The remaining two employees' letters were not treated asrequests to withdraw their checkoff authorizations. Schwartz-
trauber's letter displayed evident confusion, requesting with-
drawal from the ``unit'' rather than from the ``Union,'' and
did not mention revocation of his checkoff authorization al-
though it seems to quote from the checkoff authorization
form, referring to it as the Union's bylaws and constitution.
The Union simply responded that it could not accept the re-
quest as sent.In the absence of an express request to revoke the check-off authorization or to stop the payment of dues, the question
remains whether the Union should have inferred such a re-
quest and honored it. While I have found above that ministe-
rial requirements of the checkoff authorization may be dis-
regarded, any request to withdraw from checkoff should at
least make clear that objective. That is not too much of a
burden to place on an employee. I find that Schwartz-
trauber's letter did not clearly convey a request to revoke his
checkoff authorization and therefore that the Union did not 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9The complaint does not allege that Respondent violated the Act by other-wise refusing to accept Schwartztrauber's request in his letter.10If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.11If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''violate the Act by continuing to cause the checkoff of hisdues.9While the stipulation states that the Union refused to ac-cept Dill's request because he did not mention revocation of
his checkoff authorization in his letter to the Union, the letter
made it clear that he no longer wanted to pay dues. Thus,
in his opening sentence Dill complained that he did not think
that the Union did not do an adequate job for the price it
charged, and in the final sentence he stated that he didn't
``want to pay for `nothing.''' In rejecting his request, the
Union referred to it as his ``request to have your dues check-
off stopped.'' I find that Dill made it clear that he no longer
wanted to pay dues and that the Union understood that he
wanted to revoke his checkoff authorization. As the letter
was timely sent, I find that it was an effective request to
withdraw his checkoff authorization and that the Union vio-
lated the Act by refusing to honor it.CONCLUSIONSOF
LAW1. Weyerhaeuser Company is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)
of the Act.2. International Woodworkers of America, AFL±CIO, andits Local 5-15 are labor organizations within the meaning of
Section 2(5) of the Act.3. By attempting to cause and causing the Employer towithhold the dues of employees who had effectively with-
drawn their dues-checkoff authorizations, the Respondent en-
gaged in unfair labor practices within the meaning of Section
8(b)(1)(A) and (2) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.The Respondent having continued to cause the withholdingof dues from employees' wages after they effectively with-
drew their checkoff authorizations, it must be ordered to
make them whole for any monetary loss they may have suf-
fered, with interest as computed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended10ORDERThe Respondent, International Woodworkers of America,AFL±CIO, and its Local 5-15, DeQueen, Arkansas, its offi-
cers, agents, and representatives, shall1. Cease and desist from
(a) Causing dues to be withheld from employees who haveeffectively revoked their authorizations to withhold dues
from their wages.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Reimburse or refund to Palestine Turner, EugeneRunnels, Danny Stubbs, Barbara Moore, Brenda Long, Joe
Eldon Lingo Jr., and Jeff Dill the dues unlawfully collected
from them for the period following their effective revocation
of their dues-checkoff authorizations as set forth in the rem-
edy section of the decision.(b) Post at its office and meeting halls in DeQueen, Ar-kansas, copies of the attached notice marked ``Appendix.''11Copies of the notice, on forms provided by the Regional Di-rector for Region 26, after being signed by the Respondent's
authorized representative, shall be posted by the Respondent
immediately upon receipt and maintained for 60 consecutive
days in conspicuous places including all places where notices
to members are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.